       Case 1:14-cv-01262-PAC Document 204 Filed 03/12/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Power Authority of the State of New York,

            Plaintiff

                        V                                    CASE NO. 14-cv-06r7 (PAC)

The tug M/V ELLEN S. BOUCHARD, and the barge
B. NO. 280, their engines, apparel, tackle, boats,
appurtenances, etc., in rem) and Bouchard
Transportation Co., Inc,, Motor Tug Ellen S.
Bouchard, Inc., and B. No. 280 Corp., in personam,

             Defendants

IN TFIE MATTER OF THE COMPLAINT OF

BOUCHARD TRANSPORTATION CO,, INC.,
MOTOR TUG ELLEN S. BOUCHARD INC., and B.
NO. 280 CORPORATION,                                         CASE NO. l4-cv-1262 (PAC)

AS OWNERS, OWNERS PRO HAC VICE, AND                      :

 OPERATORS OF       THE:                                 :



BARGE      B. NO. 280 and TUG ELLEN S
BOUCHARD




                                  I{OTICE OF MOTION

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and the

documents in supporl thereof, Limitation Defendant/Claimant Power Authority of the State ofNew

York ("NYPA"), by and through their attorneys, Holland        & Knight LLP, and Limitation
Defendants/Claimants Underwriters Group One (as defined      in I4-cv-1262, Dkt. # 26), by and

through their attorneys, Foran Glennon Palandech Ponzi        &   Rudloff PC, and Limitation

Defendant/Claimants Underwriters Group Two (ld.),     by and through their attorneys,   Cozen
        Case 1:14-cv-01262-PAC Document 204 Filed 03/12/20 Page 2 of 4




O'Connor (NYPA, Underwriters Group One and Underwriters Group Two collectively, "Cable

Interests"), hereby move this Court before the Honorable Paul A. Crotty, United States District

Judge, at the United States Courlhouse, Southern District of New York, 500 Pearl Street, New

York, New York, for an Order precluding portions of experl opinion testimony and corresponding

portions of the main and supplemental reports of Captain R. Russell Johnson ("Johnson"), an

expeft witness disclosed by Bouchard Transportation Co., Inc. ("Bouchard Transportation"),

Motor Tug Ellen S. Bouchard Inc. ("Tug Owner"), B. No. 280 Corp ("Barge Owner"), the tug

M/V Ellen S. Bouchard (the "Tug") and the barge B. No. 280 (the "Barge") (Bouchard
Transpoftation, Tug Owner, Barge Owner, Tug and Barge collectively, "Bouchatd").

       PLEASE TAKE FURTHER NOTICE that in accordance with the schedule set by the

Court, any opposition to this motion shall be filed and served by March 79,2020, with any reply

to be filed and served by March 26,2020.



Dated: New York, New York
       March 12,2020




                                               2
       Case 1:14-cv-01262-PAC Document 204 Filed 03/12/20 Page 3 of 4




HOLLAND & KNIGHT LLP                                                FORAN GLENNON PALANDECH PONZI
                                                                    & RUDLOFF PC

By      lsl .Iame.s H Hoh.en,stein                                  By      /s/ James B. Glennon
        James H. Hohenstein                                                 James B. Glennon Qtro hac vice)
        Vincent J. Foley                                                    222 N orth LaS alle Street
        F. Robert Denig                                                      Suite 1400
        Clayton J. Vignocchi                                                 Chicago, Illinois 60601
        31 West 52nd Street                                                  Tel: (312) 863-5000
        New York, New York 10019                                             E-mail : j glennon@fgppr, com
        Tel: (212) 513-3200
        E-mail :j im.hohenstein@hklaw. com                          -and-
                vincent. fo ley@hkl aw. com
                robert. deni g@hklaw. com                                   Peter   Billis
                clayton. vi gnocchi@hklaw. com                              40 Wall Street, 54th Floor
                                                                            New York, New York 10005
Att orney s for Limitation Defe ndant s /Cl aimants :   P ow   er           Tel: (212) 257-1100
Authority of the State of New York                                           E-mail : pbillis@fgppr.com

                                                                            for Limitation Defendants/
                                                                    Attorneys
                                                                    Claimants: Associated Electric & Gas
                                                                    Insurance Services Limited; Energy
                                                                    Insurance Mutual Limited; Brit UW Limited,
                                                                    and, Talbot Underwriting (US) Ltd.
COZEN O'CONNOR

By:     /.:/ Peter G. Rossi
        Peter G. Rossi
        David Y. Loh
        45 Broadway, I6Lh Floor
        New York, NY 10006
        Tel: (212) 509-9400
        E-mail PRossi@cozen. com
                :


                 DLoh@cozen.com

Attorney s for Limit atio n D efendant s / Claimant s :
Princeton Excess & Surplus Lines Insurance Company,'
 Westport Insurance Corporation; Aspen Specialty
Insur ance Company ; Navigators Management
Company, Inc., New York on behalf of Lloyd's
Syndicates: 1221 Navigators, 4000 Pembroke and 2015
Channel; and, National Union Fire Insurance Company
of Pittsburgh, PA.




                                                    J
        Case 1:14-cv-01262-PAC Document 204 Filed 03/12/20 Page 4 of 4




TO:              FREEHILL HOGAN & MAHAR, LLP
                 80 Pine Street
                 New York, NY 10005
                 Attention: John J. Walsh
                            Wayne D. Meehan
                             Gina M. Venezia
                             Daniel J. Fitzgerald




#73530056   vl




                                                    4
